UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-2263


STEVEN MEDOWS, a/k/a Steven Edward Medows,

                   Plaintiff - Appellant,

             v.

CITY OF CAYCE; NFN KENLEY, Detective with the Cayce Police
Department,

                   Defendants - Appellees,

             and

LEXINGTON     COUNTY    SOLICITOR’S    OFFICE;    STATE     OF   SOUTH
CAROLINA,

                   Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry F. Floyd, District Judge.
(3:07-cv-00409-HFF)


Submitted:    February 26, 2009                  Decided:   March 3, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Medows, Appellant Pro Se.    Daniel C. Plyler, DAVIDSON &
LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven    Medows    seeks    to   appeal      the    district    court’s

order denying his motion to extend the appeal period in his 42

U.S.C. § 1983 (2000) action.            We dismiss the appeal for lack of

jurisdiction because Medows’ motion to extend the appeal period

and his notice of appeal were not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                    This appeal period

is “mandatory and jurisdictional.”                Browder v. Dir., Dep’t of

Corr.,   434   U.S.   257,     264   (1978)     (quoting        United    States   v.

Robinson, 361 U.S. 220, 229 (1960)); see Bowles v. Russell, 551

U.S. 205, __, 127 S. Ct. 2360, 2366 (2007).

            The   district     court’s       order    denying      Medows’    § 1983

action was entered on the docket on June 25, 2008.                       Per Medows’

request, the District Court clerk again sent him notice of the

final judgment against him, which Medows received on August 19,

2008.     Medows filed a motion to extend the time to appeal on

September   16,   2008,   and    his     notice      of   appeal    was    filed   on

November 5, 2008.      Because Medows failed to file a timely notice

of appeal or timely obtain an extension or reopening of the

appeal period, the appeal is untimely.                    Accordingly, we grant

                                         2
the Appellees’ motion to dismiss the appeal as untimely.            We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3